 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT SEATTLE

 5     MAXILL INC., an Ohio corporation,

 6                          Plaintiff,

 7         v.
                                                      C17-1825 TSZ
 8     LOOPS, LLC; and LOOPS                          (consolidated with C18-1026 TSZ)
       FLEXBRUSH, LLC,
 9
                            Defendants.
10
       LOOPS, L.L.C.; and LOOPS
11     FLEXBRUSH, L.L.C.,

12                          Plaintiffs,
                                                      MINUTE ORDER
13         v.

14     MAXILL INC., a Canadian corporation,

15                          Defendant.

16        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
17
         (1)   The motion for reconsideration, docket no. 74, brought by Maxill Inc., a
18 Canadian corporation, and Maxill Inc., an Ohio corporation, is DENIED.

19          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
20
            Dated this 2nd day of August, 2019.
21
                                                     William M. McCool
                                                     Clerk
22
                                                     s/Karen Dews
23
                                                     Deputy Clerk
     MINUTE ORDER - 1
